Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 December 3, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 O’Shaughnessy All Cap Core Fund (S000029818) O’Shaughnessy Enhanced Dividend Fund (S000029819) O’Shaughnessy Small/Mid Cap Growth Fund (S000029822) O’Shaughnessy Emerging Markets Fund (S000034263) O’Shaughnessy Global Equity Fund (S000029820) O’Shaughnessy International Equity Fund (S000029821) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, O’Shaughnessy All Cap Core Fund, O’Shaughnessy Enhanced Dividend Fund, O’Shaughnessy Small/Mid Cap Growth Fund, O’Shaughnessy Emerging Markets Fund, O’Shaughnessy Global Equity Fund, and O’Shaughnessy International Equity Fund, hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated November 28, 2015, and filed electronically as Post-Effective Amendment No.677 to the Trust’s Registration Statement on FormN-1A on November 24, 2015. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Advisors Series Trust
